Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 22, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  159306(151)                                                                                          Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   SC: 159306
  v                                                                COA: 321551
                                                                   Genesee CC: 13-033003-FC
  ANDREW MAURICE RANDOLPH,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file an
  application for leave to appeal in excess of the page limitation is GRANTED. The 66-page
  application submitted on March 19, 2019, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 March 22, 2019

                                                                              Clerk